 CANTEEN CORPCanteen Corporation,a Subsidiaryof Trans WorldCorporationandGeneral Teamsters,Chauffeursand HelpersLocal 249,affiliated with Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, AFL-CIO Case 6-CA-18863March 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 8, 1987, the National Labor Rela-tions Board issued an Order' in this proceeding inwhich it ordered the Respondent, inter alia, tomake certain employees whole for any loss of earn-ings and other benefits suffered by reason of cer-tainunilateralchanges in rates of pay, wages,hours, and other terms and conditions of employ-ment 2On May 11, 1988, the United States Courtof Appeals for the Third Circuit entered its judg-ment enforcing the Board's Order 3On September 9, 1988, the Acting Regional Di-rector for Region 6 issued a backpay specificationand notice of hearingalleging,inter alia, that acontroversy had arisen over the amounts due theemployees under the terms of the Board's Order,and notifying the Respondent that it should file atimely answer complying with the Board's Rulesand Regulations The Respondent filed an answeron October 13, 1988, admitting in part andgeneral-ly denying in part the allegations of the backpayspecificationOn December 5, 1988, the General Counsel filedwith the Board a Motion for Summary Judgment,with exhibits attachedThe General Counsel al-leges that the Respondent's answer to the backpayspecification fails tomeet the specificity require-ments of the Board's Rules and Regulations Subsequently, on December 22, 1988, the Board issuedan order transferring the proceeding to the Boardand Notice to Show Cause why the General Coun-sel'sMotion for Summary Judgment should not begranted The Respondent did not file a responseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelOn the entire record in this proceeding, theBoard makes the following'Not reportedin Boardvolumes2 In thatearlier decision the Board adopted the judges findings of8(a)(1) and(5) violations in the absence of any exceptions filed3No 88-3206 unpublished295Ruling on the Motion for Summary JudgmentSection 102 56(b) and(c)4 of the Board'sRulesand Regulations,in pertinent part,states(b)Contents of answer to specification-Theanswer shall specifically admit,deny, or ex-plain each and every allegation of the specification,unless the respondent is without know'edge,inwhich case the respondent shall sostate,such statement operating as a denial Devials shall fairly meet the substance of the allegations of the specification at issueWhen a respondent intends to deny only a part of an allegation,the respondent shall specify so muchof it as true and shall deny only the remainderAs to all matters within the knowledge of therespondent,including but not limited to thevarious factors entering into the computationof gross backpay,a general denial shall notsuffice(c)Effect offailure to answer or to plead spe-cifically andindetail to backpay allegations ofspecification-If the respondent files ananswer to the specification but fails to denyany allegation of the specification in themanner required by paragraph(b) of this sec-tion,and the failure so to deny is not adequately explained,such allegation shall be deemedto be admitted to be true,and may be so foundby the Board without the taking of evidencesupporting such allegation, and the respondentshall be precluded from introducing any evi-dence controverting the allegationIn its answer to the backpay specification, theRespondent admits that Interstate United VendingCompany, which it has purchased,and the Unionwere parties to a collective-bargaining agreementthatwas effective from September 10, 1982,through March 10, 1986 The Respondent, however, has offered a general denial to each of the otherallegations in the backpay specificationThus, theRespondent has generally denied that, pursuant toarticle XIII,Insurance and Pension,of the contractdescribed above, the Company agreed to providewithout cost to the employees and their eligible de-pendents an insurance program,including a BlueCross/Blue Shield major medical and dental plan,during the life of the agreement,that beginning inMarch 1986 and continuing until the end of that4 Formerly Sec 102 54(b) and (c) The Board amended its rules governing proceedings concerning compliance with Agency orders effectiveNovember 13 1988 The substance of former Secs 102 54 and 102 55 hasbeen incorporated into Sec 102 56 as revised and former Sec 102 56with some modification has become the new Sec 102 57 while the substance of former Sec 102 57 has become par (c)of the new Sec 102 55in the revised rules293 NLRB No 30 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDyear, the Respondent, which by this time employedInterstateUnitedVending employees, chargedeach former Interstate employee on its payroll$79 79 per month for medical insurance coverage,that during this period the Respondent deductedspecified amounts for medical insurance coveragefrom the former Interstate employees on its payroll, and that the Respondent is obligated to makewhole the discriminatees as specified in the Board'sOrder and court judgment by paying each of thema designated amount, plus interestThe General Counsel asserts that information re-garding each of these matters is within the Re-spondent's knowledge, and that the Respondent hasfailed to state the basis for its disagreement withany of the allegations in the backpay specificationAccordingly, the General Counsel contends thattheRespondent's general denials do not complywith the requirements of Section 102 56(b), andthat, therefore,the allegationsin the backpay speci-fication should be deemed admitted as true and thatsummary judgment should be granted on the entirebackpay specification 5We agree It is clear that information regardingthe allegations that the Respondent has generallydenied is within the Respondent's knowledge andcontrolWe therefore find that the Respondent'sfailure to set forth fully its position as to theseissues or to furnish appropriate supporting figuresiscontrary to the specificity requirements of Sec5 Theundisputed allegations in the Motion for Summary Judgment disclose that on November7 1988 counselfor theGeneralCounsel spokeby telephone with HaroldJTaegelthe Respondents vice president oflabor relations and informed him that inaccordancewith the Board sRules and Regulationsthe Respondents answer generally denying certarn allegations in thebackpay specificationwas insufficientCounsel fortheGeneral Counsel further advised Taegelthatunless an amendedanswerwas filed by the close ofbusinesson November 23 1988 thatcomplied withthe specificityrequirements set out in the Board s Rulesand Regulationsshe would fileaMotion for Summary Judgment withthe Board No amended answer had been receivedby theRegion as ofDecember2 1988 the datethe General Counselsubmitted this motiontion 102 56(b) Accordingly, we deem paragraphs 2through 5 of the backpay specification, to whichthe Respondent has offered only a general denial,to be admitted to be true Because the Respondenthas admitted the remaining allegation in the specifi-cation,we grant the General Counsel's Motion forSummary Judgment as to the amounts due the 15discnminateesidentified belowORDERThe National Labor Relations Board orders thatthe Respondent, Canteen Corporation, a Subsidiaryof Trans World Corporation, Pittsburgh, Pennsyl-vania, its officers, agents, successors, and assigns,shallmake whole each of the employees namedbelow by payment to them of the amounts set forthopposite their names, plus interest accrued to thedate of payment as prescribed inNew Horizons forthe Retarded 6Lloyd Bickerstaff$79790Louis Caputo79790Paul Cella47874Frank Cone71811Herb Cornman63832John Hayes63832Michael Horvath63832William Lesher79790Gene Mercun71811Peter Perla79790JamesPonitz79790Tom Priestly47874Edward Rowland79790Marty Welsh79790Joseph Zombek718116 283NLRB 1173 (1987) Interest on and after January11987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621 Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)